Citation Nr: 0323876	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  00-18 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected duodenal ulcer, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran had active service from July 1954 to April 1958.

This matter arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefits now sought on 
appeal.

In May 2001, the veteran claimed entitlement to service 
connection for a back disorder and a bilateral knee disorder.  
These claims are referred to the RO for appropriate action.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration and to comply with due process.

During the pendency of this appeal, in June 2003, the Board 
received additional medical evidence from the veteran, 
specifically VA outpatient treatment records dated from 2002 
to 2003.  This evidence has not been considered by the RO and 
a waiver of such consideration was not provided by the 
veteran.  As such, this matter must be remanded to the RO so 
that the additional evidence may be considered by the RO.  It 
is improper for the Board to consider additional evidence 
without providing the agency of original jurisdiction the 
opportunity for initial consideration, absent a waiver by the 
appellant.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).




Additionally, in his Appeal To Board Of Veterans' Appeals (VA 
Form 9) submitted in July 2000, the veteran indicated that he 
wished to have a local hearing at the RO.  In a letter from 
the veteran's representative dated in August 2000, it was 
requested that the hearing be postponed pending receipt of 
additional evidence.  In April 2002, the veteran stated that 
he did not want a hearing, but in a Statement Of 
Representative In Appeals Case submitted on the veteran's 
behalf in April 2003, it was indicated that the veteran's 
hearing should be rescheduled.  Accordingly, on remand the RO 
should clarify whether or not the veteran wants a local 
hearing, and if so, schedule him for one.  

As the case must be remanded for the foregoing reasons, the 
Board finds that contemporary and thorough examinations would 
be of assistance in assessing the extent of the veteran's 
duodenal ulcer and bilateral pes planus.  The October 2000 
examinations are dated as to determining the current degree 
of impairment resulting from these disabilities.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).

Finally, in May 2001 the veteran submitted a claim for 
service connection for dyspepsia and gastroesophageal reflux 
disease as secondary to his service-connected duodenal ulcer.  
This claim is inextricably intertwined with the issue under 
appeal of entitlement to an increased disability rating for 
service-connected duodenal ulcer.  See Hoyer v. Derwinski, 1 
Vet. App. 208 (1991).  As the RO has not yet adjudicated this 
claim, it must be remanded for consideration by the agency of 
original jurisdiction.

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Adjudicate the veteran's claim for 
service connection for dyspepsia and 
gastroesophageal reflux disease as secondary 
to his service-connected duodenal ulcer.  He 
and his representative should be notified of 
this decision and of the veteran's appellate 
rights.  The veteran and his representative 
are hereby notified that the Board does not 
have jurisdiction to review an issue unless 
VA receives a timely notice of disagreement 
and substantive appeal.  See 38 U.S.C.A. 
§ 7105(a) (West 2002).

2.  Clarify whether or not the veteran 
still wants a local hearing at the RO.  If 
so, schedule him for an appropriate 
hearing.  

3.  Request that the veteran identify all 
VA and non-VA medical care providers who 
have examined or treated him for his 
duodenal ulcer and bilateral pes planus 
since 2003, including, but not limited to, 
the VA North Texas Health Care System.  
Obtain all records of any treatment 
reported by the veteran that have not 
already been associated with the claims 
folder.

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA orthopedic 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted.

The examiner should identify all residuals 
attributable to the veteran's service-
connected pes planus.  The examiner should 
state whether or not there is evidence of 
marked pronation; extreme tenderness of 
plantar surfaces of  the feet; marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation, not 
improved by orthopedic shoes or 
appliances; marked deformity (pronation, 
abduction, etc.); pain on manipulation and 
use accentuated; indication of swelling on 
use; or characteristic callosities.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

5.  The veteran should also be scheduled 
for a VA gastrointestinal examination.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected duodenal ulcer and any 
associated gastrointestinal disabilities.  
The examiner should state whether the 
veteran has impairment of health 
manifested by anemia and weight loss, and 
if so, to what extent; recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least four or more 
times a year; pain only partially 
relieved by standard ulcer therapy; 
periodic vomiting; or recurrent 
hematemesis or melena.  

Any indications that the veteran's 
complaints are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

7.  Readjudicate the veteran's claims for 
increased ratings for his service-connected 
duodenal ulcer and pes planus, with 
application of all appropriate laws and 
regulations and consideration of the 
veteran's VA outpatient treatment records 
received by the Board in June 2003, and any 
additional information obtained as a result 
of this remand.  If the decision with respect 
to the claims remains adverse to the veteran, 
he and his representative should be furnished 
a Supplemental Statement of the Case and 
afforded a reasonable period of time within 
which to respond thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this 
claims as a result of this action.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



